UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 16, 2013 POAGE BANKSHARES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-35295 45-3204393 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1500 Carter Avenue, Ashland, Kentucky (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(606) 324-7196 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 16, 2013, the Board of Directors of Poage Bankshares, Inc. granted restricted stock under its 2013 Equity Incentive Plan to its directors and certain of its officers, including its named executive officers. The form of award agreements are filed as exhibits to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits (a)Not applicable (b)Not applicable (c) Not applicable (d)Exhibits Exhibit No.Description Form of restricted stock agreement with employees. Form of restricted stock agreement with outside directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Poage Bankshares, Inc. DATE: April 18, 2013 By: /s/ Ralph E. Coffman, Jr. Ralph E. Coffman, Jr. President and Chief Executive Officer EXHIBIT INDEX Exhibit No.Description Form of restricted stock agreement with employees. Form of restricted stock agreement with outside directors.
